      8:20-cv-03565-TMC         Date Filed 10/09/20     Entry Number 1       Page 1 of 9




                           UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                   ANDERSON DIVISION



                                                           Civil Action No. 8:20-cv-3565-TMC
Robert F. Anderson, as Chapter 7 Trustee for
the bankruptcy estates of Grinding Specialists,
LLC and Grinding Specialists of the Carolinas,
LLC,

                                      Plaintiff,

v.
                                                                      COMPLAINT
Prosperity Jockey Lot, Inc.,

                                     Defendant



       Robert F. Anderson, Chapter 7 Trustee (the “Trustee”) for the substantively consolidated

bankruptcy estates of Grinding Specialists, LLC and Grinding Specialists of the Carolinas, LLC

(collectively, the “Debtors”), by and through his undersigned counsel, hereby alleges against the

Defendant the following:

                                           PARTIES

1.     The Trustee is the duly appointed, qualified, and acting Chapter 7 Trustee of the Debtors,

with his appointment being made on March 27, 2019.

2.     Defendant Prosperity Jockey Lot, Inc. is a South Carolina corporation, with its principal

place of business in Anderson County, South Carolina.




                                                   1
      8:20-cv-03565-TMC          Date Filed 10/09/20      Entry Number 1       Page 2 of 9




                                JURISDICTION AND VENUE

3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

because this action arises under Title 11 of the United States Code. Further this matter raises

South Carolina state law claims which are property of Debtors’ bankruptcy estates, and thus, this

Court has jurisdiction over such claims pursuant to 28 U.S.C. § 1367.

4.     This Court has personal jurisdiction over Defendant because it is incorporated in South

Carolina, has its principal place of business in South Carolina, and because of its contacts with,

actions in, and business conducted in the State of South Carolina.

5.     This proceeding arises under Title 11 of the United States Code and arises in bankruptcy

cases that are pending in the United States Bankruptcy Court for the District of South Carolina.

Therefore, venue is proper in this Court and division pursuant to 28 U.S.C. §§ 1408 and 1409(b).

6.     The Trustees waive any right to a jury trial in this matter.

                                  FACTUAL ALLEGATIONS

7.     On October 15, 2018 (“Petition Date”), Grinding Specialists, LLC and Grinding

Specialists of the Carolinas, LLC filed separate, voluntary petitions for relief under Chapter 11 of

the United States Bankruptcy Code in this Court. Grinding Specialists, LLC’s bankruptcy case

is designated as Case Number 18-05225-hb and Grinding Specialists of the Carolinas, LLC’s

bankruptcy case is designated as Case Number 18-05223-hb.

8.     On March 26, 2019, both Grinding Specialists, LLC’s and Grinding Specialists of the

Carolinas, LLC’s bankruptcy cases were converted from Chapter 11 cases to Chapter 7 cases.

9.     On March 27, 2019, the Trustee was added as the Chapter 7 Trustee for Grinding

Specialists, LLC and Grinding Specialists of the Carolinas, LLC.


                                                 2
        8:20-cv-03565-TMC         Date Filed 10/09/20      Entry Number 1       Page 3 of 9




10.      On November 13, 2019, this Court substantively consolidated Grinding Specialists,

LLC’s and Grinding Specialists of the Carolinas, LLC’s bankruptcy cases.

11.      Within the two years immediately preceding the Petition Date, the Debtors transferred the

following sums (the “Transfers”) to the Defendant:

      Check No.            Payee             Check Date          Date Cleared        Amount
                      Prosperity Jockey
        8202                Lot                6/27/17               6/29/17        $15,000.00
                                                                     Total:         $15,000.00


12.      Upon information and belief, the Debtors received no benefit from the Transfers and did

not owe any obligation to the Defendant.

13.      Upon information and belief, the Debtors received no consideration for the Transfers.

14.      Upon information and belief, the insiders of the Debtors or other entities owed money to

the Defendant. Simply, the Transfers were for the benefit of the insiders of the Debtors or other

entities and not for the benefit of the Debtors.

15.      Upon information and belief, the Debtors owed certain creditors during the periods of

these Transfers, included on the bankruptcy schedules of the Debtors or pursuant to proofs of

claim filed in the Debtors’ bankruptcy cases, including but not limited to the Internal Revenue

Service (collectively, the “Existing Creditors”).

16.      The Debtors are still indebted to the Existing Creditors.

17.      Upon information and belief, at the time of the Transfers, the Debtors were insolvent, in

that their liabilities exceeded their assets and they were unable to pay their debts as they became

due.




                                                    3
       8:20-cv-03565-TMC          Date Filed 10/09/20       Entry Number 1        Page 4 of 9




18.     To the extent that the Debtors’ records do not accurately identify all transfers made by

the Debtors of an interest in the Debtors’ property, including but not limited to any transfers that

cleared or otherwise were made post-petition, the Trustee reserves the right to amend this

Complaint to include: (i) further information regarding the pre-petition transfers, (ii) additional

transfers, (iii) modifications of and/or revision of the Defendant’s name or identity, (iv)

additional defendants, and/or (v) additional causes of action (collectively, the "Amendments"),

that may become known to the Trustee at any time during the pendency of this adversary

proceeding, through formal discovery or otherwise, and for the Amendments to relate back to

this Complaint.

                              FOR A FIRST CAUSE OF ACTION
(Setting Aside of Fraudulent Conveyance Pursuant to 11 U.S.C. § 544 and S.C. CODE ANN.
             § 27-23-10 for Transfer Made Without Valuable Consideration)

19.     The Trustee repeats and realleges the allegations contained in the preceding paragraphs as

if fully set forth verbatim herein.

20.     Under South Carolina law,

                (A) Every gift, grant, alienation, bargain, transfer, and conveyance
                of lands. ... goods and chattels or any of them, ... which may be had
                or made ... for any intent or purpose to delay, hinder, or defraud
                creditors and others of their just and lawful actions, suits, debts,
                accounts, damages, penalties, and forfeitures must be deemed and
                taken (only as against that person or persons, his or their heirs,
                successors, executors, administrators and assigns ... ) to be clearly
                and utterly void ... and of no effect, ... any other matter or thing to
                the contrary notwithstanding.

S.C. CODE ANN. § 27-23-10 (emphasis added). This section of the South Carolina Code is often

referred to as the Statute of Elizabeth. The basic principle of the Statute of Elizabeth is that one

must do equity before one can be generous.


                                                  4
      8:20-cv-03565-TMC           Date Filed 10/09/20      Entry Number 1        Page 5 of 9




21.       The Transfers made to the Defendant belonged to the Debtors.

22.       The Transfers to the Defendant were made voluntarily for either no consideration or for

inadequate consideration.

23.       Under South Carolina law, the South Carolina Supreme Court has held as follows:

                 We have held that under [the Statute of Elizabeth], conveyances
                 shall be set aside under two conditions: First, where the transfer is
                 made by the grantor with the actual intent of defrauding his
                 creditors where that intent is imputable to the grantee, even though
                 there is a valuable consideration; and, second, where a transfer is
                 made without actual intent to defraud the grantor's creditors, but
                 without consideration.... If the transfer was not made on a valuable
                 consideration, no actual intent to hinder or delay creditors needs be
                 proven.

Windsor Props., Inc. v. Dolphin Head Constr. Co., 331 S.C. 466, 470–71, 498 S.E.2d 858, 860

(1998).

24.       Under 11 U.S.C. § 544, as a judgment creditor, the Trustee may set aside those

conveyances as a judgment creditor. Thus, pursuant to the Statute of Elizabeth, conveyances may

be set aside when there is no or inadequate consideration. In this case, the Defendant received the

Transfers for no or inadequate consideration flowing back to the Debtors.

25.       The Transfers were made while the Debtors were insolvent or rendered the Debtors

insolvent.

26.       At all times during which the Transfers were made, the Debtors were indebted to the

Existing Creditors, as included on the bankruptcy schedules of the Debtors or pursuant to proofs

of claim filed in the Debtors’ bankruptcy cases.

27.       The Existing Creditors remain unpaid and have allowable unsecured claims in the

Debtors’ bankruptcy cases.


                                                   5
       8:20-cv-03565-TMC          Date Filed 10/09/20        Entry Number 1        Page 6 of 9




28.     The Debtors failed to retain sufficient property to pay the indebtedness owing to the

Existing Creditors.

29.     Even if the Defendant was to show that it paid consideration over and above the

consideration as reflected in the Debtors’ bank accounts, the Transfers should still be set aside as

transfers done with actual intent of defrauding creditors.

30.     To show actual intent, courts rely upon “badges” of fraud. In this case, the badges

include, but are not limited to: (a) the Transfers were done by Debtors to insiders, (b) there was

no or inadequate consideration paid, (c) the Transfers were when the Debtors were insolvent, (d)

the Debtors were under pressure from creditors at the time of the Transfers and (e) the Transfers

left the Debtors with insufficient assets to pay their debts as they became due.

31.     Wherefore, the Trustee prays that the Court set aside the Transfers as fraudulent

conveyances pursuant to S.C. CODE ANN. § 27-23-10 and 11 U.S.C. § 544.

                           FOR A SECOND CAUSE OF ACTION
                      (Fraudulent Conveyance Pursuant to 11 USC § 548)

32.     The Trustee repeats and realleges the allegations contained in the preceding paragraphs as

if fully set forth verbatim herein.

33.     Pursuant to 11 U.S.C. § 548(a)(1)(B), a trustee may avoid any transfer of an interest of

the debtor in property that was made or incurred on or within 2 years before the date of the filing

of the petition, if the debtor voluntarily or involuntarily received less than a reasonably

equivalent value in exchange for such transfer or obligation; and

        a.      was insolvent on the date that such transfer was made or such obligation was

                incurred, or became insolvent as a result of such transfer or obligation;



                                                  6
      8:20-cv-03565-TMC           Date Filed 10/09/20       Entry Number 1       Page 7 of 9




       b.        was engaged in business or a transaction, or was about to engage in business or a

                 transaction, for which any property remaining with the debtor was an

                 unreasonably small capital;

       c.        intended to incur, or believed that the debtor would incur, debts that would be

                 beyond the debtor's ability to pay as such debts matured; or

       d.        made such transfer to or for the benefit of an insider or incurred such obligation to

                 or for the benefit of an insider, under an employment contract and not in the

                 ordinary course of business.

34.    The Debtors, while insolvent or rendered insolvent as a result thereof, did, within two

years of the Petition Date, voluntarily and without adequate consideration, make the Transfers to

the Defendant.

35.    The Debtors received less than reasonably equivalent value in exchange for the Transfers.

As stated herein, the insiders of the Debtors or other entities owed money to the Defendant, and

that the Transfers were for the benefit of the insiders of the Debtors or other entities and not for

the benefit of the Debtors.

36.    Further, upon information and belief and pursuant to 11 U.S.C. § 548(a)(1)(A), the

Debtors made the Transfers with actual intent to hinder, delay, and defraud their creditors.

37.    The Transfers are not exempt from execution and liability for debts by the law of South

Carolina; that, by virtue of the bankruptcy laws of the United States, the Transfers, by reason of

the above-described fraudulent nature of the Transfers, remained a part of the assets and estate of

Debtors, and passed to the Trustee.




                                                   7
       8:20-cv-03565-TMC          Date Filed 10/09/20      Entry Number 1       Page 8 of 9




38.     Pursuant to 11 U.S.C. § 548, Trustee may recover from the Defendant the amount of the

Transfers for the benefit of Debtors’ estate.

39.     Wherefore, the Trustee prays that the Court set aside the Transfers as fraudulent

conveyances pursuant to 11 U.S.C. § 548.

                        FOR A THIRD CAUSE OF ACTION
(Recovery of Avoided Transfers and Judgment against Defendant for Value of Fraudulent
                    Conveyance Pursuant to 11 U.S.C. § 550(a)(1))

40.     The Trustee repeats and realleges the allegations contained in the preceding paragraphs as

if fully set forth verbatim herein.

41.     The Trustee is entitled to avoid the Transfers pursuant to S.C. CODE ANN. § 27-23-10 and

11 U.S.C. §§ 544, 548.

42.     The Defendant was the initial transferee of the Transfers or the entity for whose benefit

the Transfers were made.

43.     Pursuant to 11 U.S.C. § 550(a), the Trustee is entitled to recover the Transfers from the

Defendant and is entitled to a judgment against the Defendant for the value of the funds

transferred to it.

44.     Pursuant to the analysis of the bank accounts, the value of the funds transferred to the

Defendant is the amount of the Transfers.

45.     Wherefore, the Trustee prays for judgment against the Defendant in the amount of the

Transfers.

        WHEREFORE, the Trustee prays for judgment against Defendant for:

        a.      An order setting aside the transfer of the Transfers;




                                                  8
      8:20-cv-03565-TMC       Date Filed 10/09/20      Entry Number 1       Page 9 of 9




      b.     Judgment against the Defendant in the amount of Fifteen Thousand and 00/100

             ($15,000.00) Dollars, together with pre- and post-judgment interest on the

             judgment amount to the fullest extent allowed by applicable law;

      c.     An order requiring the Defendant to pay for the costs and attorney fees of the

             Trustee for bringing this Action; and

      d.     Such other and further relief as the court may deem just and proper.


                               NELSON MULLINS RILEY & SCARBOROUGH LLP


                               By: /s/ B. Keith Poston
                                   B. Keith Poston
                                   SC Bar No. 78397
                                   Fed. Bar No. 10599
                                   E-Mail: keith.poston@nelsonmullins.com
                                   1320 Main Street / 17th Floor
                                   Post Office Box 11070 (29211-1070)
                                   Columbia, SC 29201
                                   (803) 799-2000

                               Attorneys for Robert F. Anderson, Chapter 7 Trustee for
                               Grinding Specialists, LLC and Grinding Specialists of the
                               Carolinas, LLC

Columbia, South Carolina
October 9, 2020




                                              9
